Exhibit 10.1

TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT (the “Agreement”) is dated as of August 1, 2006 and
is made by and between TASKER PRODUCTS CORP., f/k/a TASKER CAPITAL CORP., a
Nevada corporation (the “Company”), and JAMES BURNS (“Employee”).

WHEREAS, pursuant to that certain Executive Employment Agreement between the
Employee and the Company dated as of January 1, 2005 (the “Employment
Agreement”), the Company is terminating Employee’s employment relationship with
the Company for cause, and to settle and resolve all issues arising from or
related to such relationship and the termination thereof.

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee (collectively referred to as the “Parties”) hereby agree as
follows:

1.             Termination.  The Company hereby terminates the Employee’s
employment with the Company as Vice President of Business Development and the
Employee hereby resigns and withdraws from all other positions (as an employee,
officer, director or board committee member or otherwise) of the Company and of
any subsidiary or affiliate of the Company (together with the Company the
“Company Entities”), effective as of the open of business on July 11, 2006 (the
“Effective Date”).  The Employee agrees that he has received all compensation
owed to him in respect thereof (including under the Employment Agreement),
except for payment of his base salary through the date hereof, and that upon
receipt of such payment he has no continuing right to receive any benefits,
including severance or a year-end bonus, from any of the Company Entities
following or in respect of such termination, except as specifically provided for
herein.

2.             Severance. In consideration of Employee’s termination, the
Company hereby agrees to pay to the Employee, and as severance compensation, the
monetary equivalent of forty-seven vacation days (the “Severance Compensation”),
for the remainder of the month of July 2006 only (the “Severance Period”). The
Severance Compensation shall be paid in accordance with the Company’s normal
payroll practices.  The Employee shall also be entitled to retain his stock
options which have vested as of July 11, 2006.  Vacation paid starting August 1,
2006.

3.             Benefits. The Employee will have the right to medical insurance
under the Company’s plan until August 31, 2006.  After that date, the Employee
will have the right to elect continuation of medical benefits under and subject
to the provisions of COBRA.  The Employee will be responsible for the payment
when due of all COBRA premiums.  The Employee shall not be entitled to receive
any other benefits of the Company from and after the Effective Date.

4.             Return of Company Property.  Employee represents and warrants
that he will return to the Company or, at the Company’s option, confirm that he
has destroyed, in each case, no later than July 14, 2006, all property of the
Company, including all equipment, all corporate credit cards issued in
Employee’s or the Company’s name, all keys to offices of the Company and all
memoranda, records and other documents, papers or electronic media relating to
the Company (including without limitation all account information such as
contact names, addresses, numbers and other information regarding customers and
potential customers), and all copies thereof including such items stored in
computer memories, prepared by or made available to


--------------------------------------------------------------------------------




 

Employee during employment with the Company.  Notwithstanding the previous
sentence, the Employee is entitled to retain his laptop computer, his cell
phone, and his blackberry, provided that he temporarily gives the Company the
opportunity and access to erase all materials on the laptop computer and on the
blackberry.  The Employee also represents and warrants that he will return to
the Company that certain leased car that he uses that is in the Company’s name,
no later than August 31, 2006.

5.             Covenants.

a.             Confidentiality; Non-Compete. Simultaneously with the execution
of this Agreement, Employee shall execute and deliver to the Company the
Confidentiality, Non-Competition and Non-Solicitation Agreement which is
attached as Exhibit A hereto (the “Non-Compete Agreement”). In addition,
Employee and the Company each agree to keep the content of the terms of this
Agreement completely confidential, except that Employee may discuss the
Agreement with family members and professional advisors (provided they agree to
maintain confidentiality), and except that the Company may discuss this
Agreement with its employees, officers, directors and professional advisors who
have a reasonable need to know and may make such additional disclosures as may
be necessary to implement this Agreement or as may be required by law.

b.             Release and Non-Disparagement.  Simultaneously with the execution
of this Agreement, Employee and the Company shall execute and deliver to the
other Party the Release Agreement which is attached as Exhibit B hereto (the
“Release”).

6.             Representations.

a.             Authority, Reliance, Liens. Employee represents and warrants that
(i) Employee has the capacity to act on Employee’s own behalf and on behalf of
all who might claim through Employee to bind them to the terms and conditions of
the Termination Documents (defined below), (ii) Employee has not relied upon any
representations or statements made by the Company which are not specifically set
forth in this Agreement, and (iii) there are no liens or claims of lien or
assignments in law or equity or otherwise of or against any of the claims or
causes of action released pursuant hereto.

b.             Voluntary Execution. This Agreement and the other Termination
Documents are executed voluntarily and without any duress or undue influence on
the part or behalf of the Parties hereto, with the full intent of releasing all
claims.  The Parties acknowledge that: (i) they have read each Termination
Document, (ii) they have been represented in the preparation, negotiation, and
execution of each Termination Document by legal counsel of their own choice or
that they have voluntarily declined to seek such counsel,  (iii) they understand
the terms and consequences of each Termination Document and of the releases
therein contained, and (iv) they are fully aware of the legal and binding effect
of each Termination Document.

c.             Counsel. Employee acknowledges that the Company has specifically
advised Employee to seek counsel regarding the legal, tax and other consequences
of the matters provided in this Agreement and the other Termination Documents. 
In the event that Employee

2


--------------------------------------------------------------------------------




 

elects not to consult with an attorney or other counsel regarding Employee’s
rights and obligations under the Termination Documents and the legal effect
hereof, Employee hereby waives all rights to such consultation.  Such waiver is
and shall be irrevocable and unequivocal, without any conditions or reservations
of any kind.

7.             Severability. The parties understand and agree that in the event
any provision of  any Termination Document is deemed to be invalid or
unenforceable by any court or administrative agency of competent jurisdiction,
the respective Termination Document shall be deemed to be restricted in scope or
otherwise modified to the extent necessary to render the same valid and
enforceable or, in the event that any provision of any Termination Document
cannot be modified or restricted so as to be valid and enforceable, then the
same shall be deemed excised from the respective Termination Document if
circumstances so require, and the respective Termination Document shall be
construed and enforced as is such provision had originally been incorporated
therein as so restricted or modified, or as if such provision had not originally
been contained therein, as the case may be.

8.             Entire Agreement; Amendment. This Agreement, together with the
Non-Compete Agreement and the Release (the “Termination Documents”) represent
the entire agreement and understanding between the Company and Employee
concerning the Employee’s employment with the Company and the separation of the
Employee from the Company, and supersedes and replaces any and all prior
agreements and understandings concerning Employee’s relationship with the
Company and Employee’s compensation by the Company, including without limitation
the Employment Agreement, and any prior employment agreement previously entered
into by the Company and the Employee.  This Agreement may only be amended by a
written instrument signed by Employee and a duly authorized officer of the
Company.

9.             Specific Enforcement.  Employee acknowledges and agrees that the
Company will suffer irreparable harm as a consequence of any breach or
threatened breach by Employee of any of the provisions of any Termination
Document and Employee hereby consents to the Company seeking and being awarded
such injunctive and other equitable relief as a court may deem appropriate in
the circumstances to prevent or restrain any such breach or threatened breach.
In addition, Employee breaches any term of a Termination Document, the Company
may commence legal action and pursue any available legal and equitable remedies,
including but not limited to suspending and recovering any and all payments and
benefits made or to be made under this Agreement, together with reimbursement of
any reasonable legal fees or expenses incurred by them in connection therewith. 
If Company seeks and/or obtains relief from an alleged breach of a Termination
Document, all of the provisions of this Agreement shall remain in full force and
effect.

10.           Governing Law. This Agreement and each other Separation Document
shall in all respects be interpreted and governed by the laws of the State of
Connecticut (without regard to Connecticut’s conflicts laws) and the Parties in
any action arising out of this Agreement shall be subject to the jurisdiction
and venue of the federal and state courts, as applicable, of the State of
Connecticut, Fairfield County. Employee agrees that service of process upon
Employee in any such action or proceeding may be made by delivery thereof by
first-class mail, postage prepaid, to Employee, at his last known address on the
books and records of the Company.

3


--------------------------------------------------------------------------------




 

11.           Costs. The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.


12.           SUCCESSORS. THIS AGREEMENT SHALL EXTEND AND INURE TO THE BENEFIT
OF, AND SHALL BE BINDING UPON, EMPLOYEE, THE COMPANY, AND EACH OF THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.

13.           Further Assurances. At the request of any Party, the other Party
shall execute and deliver such further documents, and take such other action, as
may be necessary or appropriate to give full effect to the transactions
contemplated by this Agreement.

14.           Counterparts  This Agreement may be executed in one or more
counterparts, and each counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.

4


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.

 

/s/ James Burns

 

 

JAMES BURNS

 

 

 

 

 

 

STATE OF

}

 

COUNTY OF

}ss:

 

 

On the 1 day of August in the year 2006 before me, the undersigned, personally
appeared Timothy O’Brien, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same, and that by
his signature on the instrument, the individual executed the instrument.

 

 

 

Notary Public

 

 

 

 

 



 

TASKER PRODUCTS CORP.

 

 

 

 

 

By:

/s/ Richard D. Falcone

 

 

 

Name: Richard D. Falcone

 

 

 

Title: CEO

 

 

 

 

 

 

 

 

STATE OF

}

 

 

COUNTY OF

}ss:

 

 

 

On the ____ day of July in the year 2006 before me, the undersigned, personally
appeared _______________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

 

 

Notary Public

 

5


--------------------------------------------------------------------------------


 

EXHIBIT A

CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION AGREEMENT

In connection with that certain Termination Agreement, dated as August 1, 2006,
by and between myself and Tasker Products Corp. f/k/a Tasker Capital Corp., a
Nevada corporation with its principal place of business located at 39 Old
Ridgebury Rd., Suite 14, Danbury, Connecticut or any subsidiary or parent
corporation thereof (the “Company”), I hereby represent and agree (the
“Agreement”) as follows:

1.         I understand that the Company is a technology company focused on
hygienic applications for the agricultural, seafood and food processing
industries, and that I may have access to or acquire information with respect to
Confidential Information (as defined below), including software, processes and
methods, development tools, scientific, technical, consulting and/or business
innovations.

2.         Protection of Confidential Information of the Company.  I understand
that my work as an employee of the Company creates a relationship of trust and
confidence between the Company and myself.  During and after the period of my
employment with the Company, I will not use or disclose or allow anyone else to
use or disclose any “Confidential Information” (as defined below) relating to
the Company, its products, services, suppliers, distributors or customers except
as may be necessary in the performance of my work for the Company or as may be
specifically authorized in advance by appropriate officers of the Company.
“Confidential Information” shall include, but not be limited to, information
consisting of research and development, patents, trademarks and copyrights and
applications thereto, technical information, computer programs, software,
methodologies, innovations, software tools, know-how, knowledge, designs,
drawings, specifications, concepts, data, reports, processes, techniques,
documentation, pricing, marketing plans, customer and prospect lists, trade
secrets, financial information, salaries, business affairs, suppliers, profits,
markets, sales strategies, forecasts, employee information and any other
information not available to the general public, whether written or oral, which
I know or have reason to know the Company would like to treat as confidential
for any purpose, such as maintaining a competitive advantage or avoiding
undesirable publicity.  I will keep Confidential Information secret and will not
allow any unauthorized use of the same, whether or not any document containing
it is marked as confidential. These restrictions, however, will not apply to
Confidential Information that has become known to the public generally through
no fault or breach of mine or that the Company regularly gives to third parties
without restriction on use or disclosure. Upon termination of my work with the
Company, I will promptly deliver to the Company all documents and materials of
any nature pertaining to my work with the Company and I will not take with me
any documents or materials or copies thereof containing any Confidential
Information.

3.         Non-Competition.  I agree that during the period of my employment and
for a period of twelve (12) months thereafter (the “Restrictive Period”), I will
not directly or indirectly:  (i) market or sell products or perform services
such as are offered or conducted by the Company, its affiliates and subsidiaries
during the period of my employment, to any customer or client of the Company or
prospective customer or client of the Company; or (ii) engage in,


--------------------------------------------------------------------------------




 

manage, operate, be connected with or acquire any interest in, as an advisor,
agent, owner, partner, co-venturer, principal, director, shareholder, lender,
employee or otherwise, any business competitive with the Company, its affiliates
or subsidiaries, particularly with respect to services as conducted by the
Company during the period of my employment (a “Competitive Business”), except
that I may own, in the aggregate, less than 5.0% of the outstanding shares of
any publicly held corporation which is a Competitive Business which has shares
listed for trading on a securities exchange registered with the Securities and
Exchange Commission or through the automatic quotation system of a registered
securities association.  The geographic scope of this provision is worldwide. 
Notwithstanding this Agreement, the Company will permit me to work for Phitex
Ltd. LLP before the expiration of the Restrictive Period.

4.         Non-Solicitation.  I understand that my work as an employee of the
Company creates a relationship of trust and confidence between myself and the
Company.  During the Restrictive Period, I will not request or otherwise attempt
to induce or influence, directly or indirectly, any present customer,
distributor or supplier, or prospective customer, distributor or supplier, of
the Company, or other persons sharing a business relationship with the Company
to cancel, to limit or postpone their business with the Company, or otherwise
take action which might be to the material disadvantage of the Company. During
the Restrictive Period, I will not hire or solicit for employment, directly or
indirectly, or induce or actively attempt to influence, any employee, agent,
officer, director, contractor, consultant or other business associate of the
Company to terminate his or her employment or discontinue such person’s
consultant, contractor or other business association with the Company. The
geographic scope of this provision is worldwide.

5.         Scope of Non-Competition and Non-Solicitation Provisions.  The
parties hereto agree that, due to the nature of the Company’s business, and that
of its affiliates and subsidiaries, the duration and geographic scope of the
non-competition and non-solicitation provisions set forth above in Sections 3
and 4 are reasonable.  In the event that any court determines that the duration
or the geographic scope, or both, are unreasonable and that either of such
provisions are to that extent unenforceable, the parties hereto agree that such
provision shall remain in full force and effect for the greatest time period and
in the greatest area that would not render it unenforceable. The parties intend
that the non-competition and non-solicitation provisions in Sections 3 and 4
herein shall be deemed to be a series of separate covenants, one for each and
every county of each and every state of the United States of America and each
and every political subdivision of each and every country outside the United
States of America where this provision is intended to be effective.  I agree
that damages are an inadequate remedy for any breach of such provisions and that
the Company, its affiliates and subsidiaries, shall, whether or not they are
pursuing any potential remedies at law, be entitled to equitable relief in the
form of preliminary and permanent injunctions without bond or other security
upon any actual or threatened breach of either of these provisions.  If I
violate either of Section 3 or Section 4 herein, the duration of such section
automatically shall be extended against me for a period equal to the period
during which I shall have been in violation of such section.  The covenants
contained in the non-competition and non-solicitation provisions set forth above
are deemed to be material and the Company is entering into this Agreement
relying on such covenants.

2


--------------------------------------------------------------------------------




 

6.         Other Agreements.  I represent that my performance of all the terms
of this Agreement and my duties as an employee of the Company will not breach
any invention assignment agreement, confidential information agreement,
non-competition agreement, non-solicitation agreement or other agreement with
any present or former employer or other party.  I represent that I have not and
will not bring with me to the Company or use in the performance of my duties for
the Company any documents or materials of a present or former employer that are
not generally available to the public.

7.         Disclosure of this Agreement.  I hereby authorize the Company to
notify others, including, but not limited to, customers of the Company and any
of my future employers, of the terms of this Agreement and my responsibilities
hereunder.

8.         Injunctive Relief.  I understand that in the event of a breach or
threatened breach of this Agreement by me the Company may suffer irreparable
harm and monetary damages alone would not adequately compensate the Company. 
The Company will therefore be entitled to injunctive relief to enforce this
Agreement.

9.         Enforcement and Severability.  I acknowledge that each of the
provisions in this Agreement are separate and independent covenants.  I agree
that if any court shall determine that any provision of this Agreement is
unenforceable with respect to its term or scope such provision shall nonetheless
be enforceable by any such court upon such modified term or scope as may be
determined by such court to be reasonable and enforceable.  The remainder of
this Agreement shall not be affected by the unenforceability or court ordered
modification of a specific provision.

10.       Successors and Assigns.  I understand that neither this Agreement, nor
any of my rights, powers, duties or obligations hereunder, may be assigned by
me.  This Agreement shall be binding upon and inure to my benefit and to my
heirs and legal representatives and the Company and its successors.  I further
understand that the Company may assign this Agreement or any part hereof to any
successor of the Company, including, without limitation, any company or
companies acquiring, directly or indirectly, all or substantially all of the
assets of the Company, whether by merger, consolidation, purchase, lease or
otherwise.

11.       Governing Law.  The laws of the State of Connecticut shall govern the
interpretation, validity and performance of the terms of this Agreement,
regardless of the law that might be applied under principles of conflicts of
law.

12.       Superseding Agreement.  I understand and agree that this Agreement
contains the entire agreement of the parties with respect to the subject matter
hereof and supersedes all previous agreements and understandings between the
parties with respect to its subject matter.

13.       Counterparts.  I acknowledge that this Agreement may be executed in
two or more counterparts, each of which will take effect as an original and all
of which will evidence one and the same agreement.

14.       Consent to Jurisdiction. I hereby consent to the sole and exclusive
jurisdiction and venue of the courts of the State of Connecticut or the United
States District Court for the District

3


--------------------------------------------------------------------------------




 

of Connecticut for any action arising from or relating to this Agreement or the
subject matter hereof.

15.       Notice. All notices to the Company under or relating to this Agreement
shall be in writing to the address indicated on the first page of this
Agreement, and all notices to me under or relating to this Agreement shall be in
writing to the address indicated on the signature page of thus Agreement. 
Notice shall be deemed effective when received, or on the first day following
the date of delivery to the carrier if sent by a nationally recognized overnight
delivery service, or on the second day following the date of the postmark if
sent by prepaid certified mail, return receipt requested.

16.       Acknowledgments.  I acknowledge that I have read this Agreement, was
given the opportunity to ask questions and sufficient time to consult an
attorney and I have either consulted an attorney or affirmatively decided not to
consult an attorney.  This Agreement does not alter my status as an
employee-at-will and that my employment may be terminated at any time, with or
without cause.  I also understand that my obligations under this Agreement
survive the termination of my employment with the Company.

 

4


--------------------------------------------------------------------------------




 

I ACKNOWLEDGE THAT I HAVE HAD A FULL OPPORTUNITY TO REVIEW THIS AGREEMENT AND
CONSULT WITH COUNSEL OF MY CHOICE IF I SO CHOOSE REGARDING ITS TERMS, AND THAT I
AM FREELY ENTERING INTO THIS AGREEMENT WITH A FULL UNDERSTANDING OF ITS
EFFECTS.  I FURTHER UNDERSTAND THAT THIS AGREEMENT SUPERSEDES ANY AND ALL PRIOR
OR CONTEMPORANEOUS REPRESENTATIONS OR AGREEMENTS, WHETHER ORAL, WRITTEN, OR
IMPLIED, AND MAY NOT BE MODIFIED IN ANY WAY EXCEPT BY A SIGNED WRITING WHICH
SPECIFICALLY REFERS TO THIS AGREEMENT AND IS SIGNED BY THE PRESIDENT OF THE
COMPANY.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the first
date written below.

Date:  8/1/06

 

EMPLOYEE:

 

COMPANY:

 

 

 

 

 

 

Tasker Products Corp.

 

 

 

 

/s/ James R. Burns

By:  

    /s/ Richard D. Falcone

Print Name:

JAMES BURNS

 

Name: Richard D. Falcone

Address:

100 Mill Plains Rd.

 

Title: CEO

 

Danbury, CT 06818

 

 

 

5


--------------------------------------------------------------------------------


 

EXHIBIT B

RELEASE AGREEMENT

THIS RELEASE AGREEMENT (the “Release”) is made as of the 1st day of August, 2006
by and between JAMES BURNS (“Employee”) and TASKER PRODUCTS CORP. f/k/a TASKER
CAPITAL CORP. (the “Company”).

WHEREAS, Employee’s employment by the Company will terminate; and

WHEREAS, in connection with that termination and pursuant to that certain
Termination Agreement by and between the Company and Employee dated as of the
date hereof (the “Termination Agreement”), the Company has agreed to pay
Employee certain amounts, subject to the execution of this Release.

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

1.             Termination. The Company has terminated the Employee’s employment
with the Company as Vice President of Business Development and the Employee
hereby resigns and withdraws from all other positions (as an employee, officer,
director or board committee member or otherwise) of the Company and of any
subsidiary or affiliate of the Company (together with the Company the “Company
Entities”), effective as of the open of business on July 11, 2006 (the
“Effective Date”).

2.             Acknowledgements.  Employee acknowledges that: (i) the payments
described in Section 2 of the Termination Agreement constitute full settlement
of all his rights under the Termination Agreement,  (ii) he has no entitlement
under any other severance or similar arrangement maintained by the Company, and
(iii) except as otherwise provided specifically in this Release, the Company
does not and will not have any other liability or obligation to him.  Employee
further acknowledges that, in the absence of his execution of this Release, he
would not otherwise be entitled to the payments described in Section 2 of the
Termination Agreement.

3.             Release and Covenant Not to Sue.

3.1.          Release.  Employee hereby fully and forever releases and
discharges the Company (including, for purposes of this Section 3, all
predecessors and successors, subsidiaries, affiliates, assigns, officers,
directors, trustees, employees, agents and attorneys, past and present) from any
and all claims, demands, liens, agreements, contracts, covenants, actions,
suits, causes of action, obligations, controversies, debts, costs, expenses,
damages, judgments, orders and liabilities, of whatever kind or nature, direct
or indirect, in law, equity or otherwise, whether known or unknown, arising
through the date of this Release, out of Employee’s employment by the Company or
the termination thereof, including, but not limited to, any claims Employee may
have for wages, bonuses, commissions, penalties, deferred compensation, vacation
pay, separation benefits, defamation, libel, slander, negligence, breach of
covenant of good faith and fair dealing, personal injury, emotional distress,
breach of contract, breach of confidentiality, invasion of privacy, negligence,
improper discharge (based on contract, common law, or statute, including any
federal, state or local statute or ordinance prohibiting discrimination or
retaliation


--------------------------------------------------------------------------------




 

in employment), alleged violation of the United States Constitution, the
Constitution of the State of New Jersey, the Civil Rights Act of 1964, including
Title VII, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, the Worker
Adjustment and Retraining Notification Act, the Older Workers Benefit Protection
Act, the Equal Pay Act of 1963, the Family Medical Leave Act, the Rehabilitation
Act of 1973, or any other federal, state (including, but not limited to
Connecticut) or local statutes concerning employment, labor, and/or human rights
or discrimination laws, and any claim for discrimination or retaliation based on
sex, race, color, creed, religion, age, national origin, marital status, sexual
orientation, disability, or perceived disability, medical condition, status with
regard to public assistance, sexual harassment, or any other protected class
status, but excludes claims arising after the date hereof out of any breach of
this Release.

3.2.  Covenant Not to Sue.  Employee expressly represents that he has not filed
a lawsuit or initiated any other administrative proceeding against the Company
and that he has not assigned any claim against the Company to any other person
or entity.  The Employee further promises not to initiate a lawsuit or to bring
any other claim against the other arising out of or in any way related to
Employee’s employment by the Company or the termination of that employment.

3.3.          Claims Not Released.  In addition, the forgoing will not be deemed
to release the Employee from claims solely (a) to enforce this Release, (b) to
enforce of the Termination Agreement, (c) to enforce the Confidentiality,
Non-Competition and Non-Solicitation Agreement by and between Executive and the
Company, executed concurrently herewith (the “Non-Compete Agreement”) or (d) for
indemnification under the Company’s By-Laws, under applicable law, under any
indemnification agreement between the Company and Executive or under any similar
arrangement.

4.             Non-Competition and Confidentiality Obligations.  Employee
acknowledges that the Non-Compete Agreement survives the termination of his
employment.  Employee affirms that the restrictions contained in the Non-Compete
Agreement are reasonable and necessary to protect the legitimate interests of
the Company, that he received adequate consideration in exchange for agreeing to
those restrictions, and that he will abide by those restrictions.

5.             Non-Disparagement.  The Employee will not disparage Company or
any of its directors, officers, agents or employees or otherwise take any action
which could reasonably be expected to adversely affect the personal or
professional reputation of Company or any of its directors, officers, agents or
employees.

6.             Cooperation.  Employee further agrees that he will cooperate
fully with the Company and its counsel with respect to any matter (including
litigation, investigations, or governmental proceedings) which relates to
matters with which Employee was involved during or which otherwise relate to his
employment with Company.  Employee shall render such cooperation in a timely
manner on reasonable notice from the Company.

7.             Rescission Right.  Employee expressly acknowledges and recites
that (a) he has read and understands this Release in its entirety, (b) he has
entered into this Release knowingly and voluntarily, without any duress or
coercion; (c) he has been advised orally and is hereby

2


--------------------------------------------------------------------------------




 

advised in writing to consult with an attorney with respect to this Release
before signing it; (d) he was provided twenty-one (21) calendar days after
receipt of the Release to consider its terms before signing it; and (e) he is
provided seven (7) calendar days from the date of signing to terminate and
revoke this Release in which case this Release shall be unenforceable, null and
void.  Employee may revoke this Release during those seven (7) days by providing
written notice of revocation to the Company. This Release will become effective
and enforceable on the day following the expiration of the seven-day revocation
period (the “8th Day”).  In the event that Employee does revoke this Release in
writing prior to the 8th Day, this Release shall not be effective or enforceable
and, in such event, all rights, agreements and obligations created by this
Release shall be ineffective, null, void and unenforceable, except for the
termination of his employment, which is effective as of the Effective Date (as
defined in the Termination Agreement) even if Employee does revoke this
Release.  Employee further understands that if he revokes this Release in
accordance with this Section 7, Employee will not receive the Severance
Compensation and he will be obligated to return any payments already received

8.             Challenge.  If Employee violates or challenges the enforceability
of this Release, no further payments under Section 2 of the Termination
Agreement will be paid or provided to Employee.

9.             Miscellaneous.

9.1.          No Admission of Liability.  This Release is not to be construed as
an admission of any violation of any federal, state or local statute, ordinance
or regulation or of any duty owed by the Company to Employee.  There have been
no such violations, and the Company specifically denies any such violations.

9.2.          Successors and Assigns.  This Release will inure to the benefit of
and be binding upon the Company and Employee and their respective successors,
executors, administrators, heirs and (in the case of the Company) permitted
assigns. The Company may assign this Release to any successor to all or
substantially all of its assets and business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, or otherwise.  Employee
may not make any assignment of this Release or any interest herein.

9.3.          Severability.  The provisions of this Release are severable.  If
any provision or the scope of any provision is found to be unenforceable or is
modified by a court of competent jurisdiction, the other provisions or the
affected provisions as so modified shall remain fully valid and enforceable.

9.4.          Entire Agreement; Amendments.  Except as otherwise provided
herein, this Release contains the entire agreement and understanding of the
parties hereto relating to the subject matter hereof, and merges and supersedes
all prior and contemporaneous discussions, agreements and understandings of
every nature relating subject matter hereof.  This Release may not be changed or
modified, except by an agreement in writing signed by each of the parties
hereto.

9.5.          Governing Law.  This Release shall be governed by, and enforced in
accordance with, the laws of the State of Connecticut, without regard to the
application of the principles of conflicts of laws.

3


--------------------------------------------------------------------------------




 

9.6.          Counterparts and Facsimiles.  This Release may be executed,
including execution by facsimile signature, in one or more counterparts, each of
which shall be deemed an original, and all of which together shall be deemed to
be one and the same instrument.

4


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Company has caused this Release to be executed by its
duly authorized officer, and Employee has executed this Release, in each case as
of the date first above written.

 

TASKER PRODUCTS CORP.

 

 

 

 

By:

/s/ Richard D. Falcone

 

 

Name: Richard D. Falcone

 

 

Title: CEO

 

 

 

 

 

 

 

 

/s/ James Burns

 

 

JAMES BURNS

 

5


--------------------------------------------------------------------------------